                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN


RIKKI M BROWN,

                          Plaintiff,
                                                                       Case No. 21-cv-0289-bhl
        v.

JOHNSONVILLE SAUSAGE LLC,

                  Defendant,
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

        On March 4, 2020, pro se plaintiff Rikki Brown filed a complaint, alleging employment
discrimination against her employer,1 Johnsonville Sausage LLC. (ECF No. 1.) At the same time,
Brown also filed a motion for leave to proceed without prepayment of the filing fee. (ECF No. 2.)
Having reviewed Brown’s filings, the Court will grant her motion to proceed without prepayment
of the filing fee, but will dismiss the complaint, while allowing her the chance to file an amended
complaint.
        Pursuant to 28 U.S.C. §1915, the Court may permit a person to proceed without prepaying
the filing fee if that person so requests and “submits an affidavit that includes a statement of all
assets … [showing] that the person is unable to pay such fees.” 28 U.S.C. §1915(a)(1). Based on
the financial information included in Brown’s filings, she satisfies the requirements for proceeding
without prepaying the filing fee and the Court will grant her request to do so.
        Section 1915 also requires the Court to screen complaints filed with a request to waive
prepayment of the fee. The Court is required to dismiss the case “if the court determines that…the
action…fails to state a claim on which relief may be granted.” 28 U.S.C. §1915(e)(2)(B)(ii). In
her complaint, Brown seeks relief for harassment and discrimination she claims to have suffered
while working for Johnsonville Sausage LLC. (Complaint, 6, ECF No. 1.) She alleges that she
has been ignored on multiple occasions, was made to feel uncomfortable by an assistant team lead,
was physically intimidated, and has been passed over for other positions. (Complaint, 3-5, ECF

1
 The complaint does not state if Brown still works for Johnsonville Sausage, LLC, but her motion for leave to
proceed without prepayment of the filing fee indicates she is currently receiving unemployment benefits.


             Case 2:21-cv-00289-BHL Filed 03/31/21 Page 1 of 2 Document 5
No. 1.) These allegations are insufficient to support a claim for relief. Brown does not clearly
state whether she suffered from discrimination based on her race, color, religion, sex, national
origin, age, or disability, nor does she allege that she suffered an adverse employment action
because of it. Brown also did not include any proof that she first filed a charge of discrimination
with the U.S. Equal Employment Opportunity Commission, a necessary prerequisite for filing an
employment discrimination lawsuit. See 42 U.S.C. §2000e-5; Chaidez v. Ford Motor Co., 937
F.3d 998, 1004 (7th Cir. 2019) (“Before bringing a Title VII claim, a plaintiff must first exhaust
his administrative remedies by filing charges with the EEOC and receiving a right to sue letter.”)
Brown’s complaint therefore must be dismissed for failure to state a claim upon which relief may
be granted.
         In addition, Brown’s complaint must be dismissed because it is unsigned. Rule 11 of the
Federal Rules of Civil Procedure directs that “[t]he court must strike an unsigned paper unless the
omission is promptly corrected after being called to the attorney's or party's attention.” Fed. R.
Civ. P. 11(a). Accordingly,

         IT IS HEREBY ORDERED that Brown’s motion for leave to proceed without
prepayment of the filing fee, ECF No. 2, is GRANTED. Brown must pay the filing fee over time
as she is able.

         IT IS FURTHER ORDERED that if Brown wishes to proceed with this lawsuit, she must
file an amended complaint. The amended complaint should state in greater detail the basis for
Brown’s claims, including facts that would support a finding that she was discriminated against
and suffered an adverse employment action because of her membership in a protected group. She
must also include proof that she has pursued her allegations and obtained a right to sue letter from
the U.S. Equal Employment Opportunity Commission. An amended complaint must be filed with
the Court on or before April 14, 2021. If the Court does not receive Brown’s amended complaint
by that date, the case will be dismissed for Brown’s failure to prosecute pursuant to Civil L. R.
41(c).

         Dated at Milwaukee, Wisconsin on March 31, 2021.

                                                       s/ Brett H. Ludwig
                                                       BRETT H. LUDWIG
                                                       United States District Judge



           Case 2:21-cv-00289-BHL Filed 03/31/21 Page 2 of 2 Document 5
